Citation Nr: 0917299	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for depressive 
disorder.

4.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes.

5.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 
1987.  He had subsequent service in the Army National Guard 
from June 1987 to November 1988.    

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO, inter 
alia, denied service connection for PTSD and denied the 
Veteran's petition to reopen claims for service connection 
for diabetes, depressive disorder, hypertension (to include 
as secondary to diabetes), and a heart condition.  In 
September 2005, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in February 
2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in March 
2006.

The RO has characterized the claims involving service 
connection for diabetes, depressive disorder, hypertension, 
and heart disorder as requests to reopen  previously denied 
claims.  The Board notes, however,  that since the last 
denial of these claims (in March 2003), the Veteran has 
submitted a copy of his enlistment examination report (the 
only service treatment record of record), which was not 
previously in the claims file.  As such, new and material 
evidence to reopen these claims for service connection is not 
needed, and they can be considered on the merits.  See 
38 C.F.R. § 3.156(c)(1) (2008).  As various RO adjudications 
also reflect merits discussions of these claims (see, e.g., 
February 2006 SOC), the Veteran is not prejudiced by the 
Board's characterization and adjudication of these claims as 
de novo claims for service connection. 

In a September 2005 signed statement, the Veteran indicated 
that he was not claiming service connection for adjustment 
disorder/depressive disorder; rather, he was only pursuing 
his claim for service connection for depressive disorder.  
That issue on the title page has been changed to more 
adequately reflect the Veteran's contentions.

A March 2007 letter informed the Veteran that the hearing he 
requested was scheduled in April 2007.  Although the hearing 
notification was not returned by the U.S. Postal Service as 
undeliverable, the Veteran failed to report for the scheduled 
hearing, and has not requested rescheduling of the hearing.  
As such, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2008).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  While the Veteran has been diagnosed with service-related 
PTSD, he did not engage in combat with the enemy, and there 
are no service records or other credible evidence that 
corroborates the occurrence of any alleged in-service 
stressor(s).

3.  While the Veteran has reported having diabetes, there is 
no competent medical evidence that the Veteran has been 
diagnosed with diabetes.

4.  Depressive disorder was first diagnosed many years after 
the Veteran's discharge from service, and there is no 
competent, probative evidence or opinion that there exists a 
medical relationship between any such current disability and 
the Veteran's military service.

5.  While the Veteran has complained of having hypertension, 
competent, probative  medical evidence does not reflect an 
actual diagnosis of hypertension; moreover, even if 
references to hypertension in post-service medical records 
were accepted as evidence of current hypertension, there is 
no medical evidence or opinion of a medical nexus between any 
current hypertension and either the Veteran's military 
service or a service-connected disability.

6.  While the Veteran has complained of having a heart 
disorder, there is no competent medical evidence that the 
Veteran has been diagnosed with any  heart disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).

2.  The criteria for service connection for diabetes are not 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(a) (2008).

3.  The criteria for service connection for depressive 
disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

4.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(a) (2008).

5.  The criteria for service connection for a heart disorder 
are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, September and November 2004 pre-rating 
letters provided notice to the Veteran regarding what 
information and evidence was needed to substantiate his 
claims for service connection.  These letters also informed 
the Veteran of what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  The August 2005 rating decision 
reflects the initial adjudication of the claims after 
issuance of these letters.  Hence, the September and November 
2004 letters-which met Pelegrini's content of notice 
requirements-also meet the VCAA's timing of notice 
requirement.  

The Board notes that in a March 2006 post-rating letter, the 
RO provided the Veteran general notice as to VA's assignment 
of disability ratings and effective dates, as well as of the 
type of evidence that impacts these determinations.  However, 
the timing of this notice-after the last adjudication of the 
claim-is not shown to prejudice the Veteran.  Because the 
Board herein denies the claims for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records and the Veteran's enlistment examination 
report.  Also of record and considered in connection with the 
appeal are the Veteran's service personnel records and 
various written statements provided by the Veteran and by his 
representative, grandmother, and friend, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

At the outset, the Board notes that not all of the Veteran's 
service treatment records are available for review.  The 
Board is aware that in such cases, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
Veteran's claims for service connection has been undertaken 
with these heightened duties in mind.



A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The Veteran has been diagnosed with PTSD related to service, 
as reflected, for example, in an October 2004 VA mental 
health note.  This diagnosis notwithstanding, the Board finds 
that this claim must nonetheless fail because another 
essential criterion for establishing service connection for 
PTSD-credible evidence that a claimed in-service stressor 
actually occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 
 
If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. 3.304(f)(1) (2008); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 
 
If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994). 
 
The Veteran has not alleged, and the evidence does not 
suggest, that he engaged in combat with the enemy or that his 
alleged stressor was combat related.  As such, he cannot 
establish the occurrence of a stressor on the basis of his 
assertions, alone; rather, credible evidence corroborating 
the occurrence his claimed in-service stressor is required. 
 
In his written statements, the Veteran has asserted that 
after a fellow soldier missed formation, he was told to check 
on the soldier and when he entered the soldier's room he 
found that the soldier had committed suicide by shooting 
himself in the head.  The Veteran described seeing blood and 
brains in the room as well as marks where the soldier had 
apparently tried to pull himself towards the door. 

Similarly, during an October 2004 VA mental health 
appointment, the Veteran asked for a PTSD assessment related 
to finding a friend of his shot to death.  PTSD was 
diagnosed; however, the Veteran also reported stressful 
events as a child (including seeing multiple people shot to 
death, being jumped on and being beaten nearly to death by a 
group of people, and being in a high speed motor vehicle 
accident).  The physician who diagnosed PTSD noted that the 
Veteran understood that his childhood issues were greater 
contributors to his symptoms than the suicide of his friend, 
but they were intertwined. 
 
The above notwithstanding, the Board finds that, here, the 
claim must be denied because there is no credible supporting 
evidence that the Veteran's alleged in-service stressor-that 
he found a fellow soldier after the soldier had committed 
suicide-actually occurred.

In this regard, an August 2005 response from the United 
States Armed Services Center for Unit Records Research (CURR) 
(formerly United States Armed Services Center for Research of 
Unit Records (USASCRUR), then CURR, now the Joints Services 
Records Research Center (JSRRC)) verifies that the soldier 
identified by the Veteran committed suicide by shooting 
himself in the head on one of the dates provided by the 
Veteran.  The soldier and the Veteran were in the same unit.  
CURR reviewed the U.S. Army Criminal Investigation Command 
Report of Investigation regarding the incident and noted that 
the report states that a Sergeant First Class Clark, the 
soldier's Platoon Sergeant, went to the soldier's room when 
he missed formation and found him dead in his room.  
According to CURR, the report does not list the Veteran as a 
witness.  No other evidence supports a finding that the 
Veteran found the soldier after he committed suicide, besides 
the Veteran's statements, which, as indicated above, are not 
sufficient alone to establish the occurrence of the alleged 
stressor.  

As there is no credible supporting evidence that the claimed 
in-service stressor occurred as relayed by the Veteran-an 
essential criterion for establishing service connection for 
PTSD-the Veteran cannot meet the requirements of 38 C.F.R. 
§ 3.304(f).  Hence, discussion of the remaining regulatory 
criteria for service connection for PTSD is unnecessary.

B.  Depressive Disorder

Considering the claim for service connection for depressive 
disorder in light of the basic legal authority noted above, 
the Board finds that the evidence does not support a finding 
that the criteria for service connection for depressive 
disorder are met. 

As noted above, the Veteran's November 1982 enlistment 
examination report has been obtained.  This report shows that 
at the time of enlistment, psychiatric and heart examinations 
were normal.  Diabetes was not noted and blood pressure was 
110/68.  

VA treatment records show that, in February 1997, the Veteran 
reported that he guessed he had mood swings and stated that 
he had thought about suicide.  It was noted that he had been 
to rehabilitation for cocaine abuse 3 times.  In November 
1998, the Veteran reported experiencing some depression over 
the past month and also suicidal ideations.  He reported no 
prior psychiatric treatments.  He stated he was addicted to 
cocaine.  In December 1998, a VA psychologist diagnosed drug 
and alcohol dependence and depression, not otherwise 
specified (NOS).  The Veteran again reported no past 
treatment for psychological or emotional problems.  

A February 2003 VA mental health staff admission note shows 
diagnoses of depressive disorder and cocaine dependence 
rendered by a physician.  During the examination the Veteran 
related that he was diagnosed with bipolar affective disorder 
2 years prior to admission.   

While the medical evidence shows a current diagnosis of 
depressive disorder, the record does not present any basis 
for a finding that depressive disorder is medically related 
to service. In fact, a diagnosis of depressive disorder is 
not shown until 1998-a decade after the Veteran's separation 
from service.  While certainly not dispositive, the Board 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).   Moreover, none of the medical records 
reflecting a diagnosis of depressive disorder reflects any 
comment or opinion even suggesting that there exists a 
medical nexus between the Veteran's current depressive 
disorder and his military service, and neither the Veteran 
nor his representative has presented or identified any such 
existing medical evidence or opinion.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the written assertions from 
the Veteran and his representative, grandmother and friend; 
however, none of this evidence provides a basis for allowance 
of the claim.  

In a January 2003 statement, the Veteran relayed that he was 
treated for sleep disorder, bipolar disorder and adjustment 
reaction disorder during service and in a December 2004 
statement, he reported that he was treated for depression 
during service.  

In an August 2004 statement, the Veteran's grandmother 
relayed that she observed the Veteran to be struggling 
mentally to cope with life professionally, as well as with 
relationships and other endeavors.  In a September 2005 
letter, the Veteran's grandmother stated that she is a 
certified nurse and relayed that after the Veteran's 
discharge from the Army he lived with her on several 
occasions, as he had prior to entering service.  After 
service she felt his normal eating pattern had changed, as 
well as his behavior.  According to his grandmother, the 
Veteran exhibited all signs and symptoms of a person with 
mental issues.  She described his mental health as very poor 
on many occasions.   

In a July 2005 letter, a friend of the Veteran relayed that 
while the Veteran was on leave in 1986 he stated that he was 
under a lot of stress.

As indicated above, this claim turns on the medical matter of 
whether there exists a relationship between the depressive 
disorder for which service connection is sought and service, 
a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative and friend are 
not shown to be other than laypersons without the appropriate 
medical training and expertise, they are not competent to 
render a probative (persuasive) opinion on a medical matter, 
such as whether the Veteran's depressive disorder is related 
to his service.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, their lay 
assertions in this regard have no probative value.

The Board recognizes that the Veteran's grandmother relayed 
that she is a certified nurse.  A nurse's statement may 
constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment.  See Black v. Brown, 10 Vet. App. 
279, 284 (1997).  In this case, the Veteran's grandmother 
states that she is certified in all areas of nursing.  In any 
event, her testimony is not sufficient to support a grant 
service connection for any of the claimed disabilities.  
Regarding depressive disorder, the Veteran's grandmother has 
stated that after service the Veteran exhibited signs and 
symptoms of a person with mental issues.  This statement does 
not indicate that the Veteran had depressive disorder when he 
separated from service or that current depressive disorder is 
related to service.  Moreover, there is no indication that 
the Veteran's grandmother participated in his care.    

C.  Diabetes and Heart Disorder

In addition to the basic legal authority noted above, service 
connection may be presumed, for certain chronic diseases, 
such as diabetes mellitus or cardiovascular disease (to 
include hypertension), which develop to a compensable degree 
(for these disabilities, 10 percent) within a prescribed 
period after discharge from service, (for these disabilities, 
one year) although there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Also, while the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).  

Considering the claims for service connection for diabetes 
and for a heart disorder in light of the above, the Board 
finds that the claims must be denied because the 
preponderance of the evidence establishes that the criteria 
for service connection for diabetes and a heart disorder are 
not met.  In this case, there is simply no evidence of 
current diabetes or a heart disorder.

Although the Veteran reported to a VA emergency room in June 
2001 complaining of chest pain all day, he was discharged 
that same day in stable condition.  No diagnosis of a heart 
disorder was noted.  No diagnosis of diabetes is shown in the 
medical evidence of record, and neither the appellant nor his 
representative have presented or identified any existing 
medical evidence showing a diagnosis of diabetes or a heart 
disorder.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  Thus, where, as here, medical evidence 
does not establish a current disability upon which to 
predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  In 
the instant case, the claims for service connection for 
diabetes and a heart disorder must be denied because the 
first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.

In addition to the medical evidence, the Board has considered 
the written assertions of the Veteran and his representative, 
grandmother, and friend; however, none of this evidence 
provides a basis for allowance of the claims.  As indicated 
above, as the Veteran and his representative and friend are 
not shown to be other than laypersons without the appropriate 
medical training and expertise, they are not competent to 
render a probative (persuasive) opinion on a medical matter-
such as whether the Veteran currently has diabetes and a 
heart disorder-and their lay assertions in this regard have 
no probative value.  See, e.g., Bostain, 11 Vet. App. at 127; 
Routen, 10 0 Vet. App. at 186.,

Also noted above, the Veteran's grandmother relayed that she 
is a certified nurse.  In a September 2005 letter, she stated 
that after service the Veteran exhibited signs and symptoms 
of a person with diabetes and stated that on many occasions 
the Veteran's physical health was very poor.  She noted that 
after service he complained of abdominal discomfort and 
headaches and his normal eating pattern changed.  In this 
case, there is no indication that the Veteran's grandmother 
participated in his care.  Moreover, while she points to 
various symptoms, the Veteran's grandmother's statements do 
not amount to actual medical diagnoses of diabetes or a heart 
disorder.  Without a diagnosis of current diabetes or a heart 
disorder, the Veteran's claims for service connection for 
diabetes and a heart disorder must fail.  

D.  Hypertension

This claim involves consideration of secondary service 
connection as an alternative theory of entitlement.  In this 
regard, the Board notes that, under 38 C.F.R. § 3.310(a) 
(2008), service connection may be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 
2006, VA amended 38 C.F.R. § 3.310 with regard to the 
requirements for establishing secondary service connection on 
an aggravation basis. See 71 Fed. Reg. 52,744- 47 (Sept. 7, 
2006).   However,  service connection has not been 
established for diabetes, and there is, thus, no legal basis 
for a grant of service connection for hypertension ; hence, 
application of the amendment is unnecessary, as is any 
further discussion of secondary service connection for 
hypertension. 

To warrant a diagnosis of hypertension for VA compensation 
purposes, the Veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90 mm).  Here, the 
evidence does not clearly establish that the veteran has-or, 
has had, at any time pertinent to the current appeal-current 
hypertension.

In this case, elevated blood pressure readings are shown in 
VA records, interspersed with normal blood pressure readings, 
as early as 1996.  Notably, shortly after service, a VA 
medical certificate dated in July 1989 reflects a blood 
pressure reading of 120/80 and a September 1989 progress note 
reflects a blood pressure reading of 110/80.  On VA general 
medical examination in July 1997, cardiac examination 
revealed a regular rate without murmurs, rubs, or gallops.  
Blood pressure was then recorded as130/86.  

On February 2003 VA examination, the Veteran provided a past 
history of hypertension.  Blood pressure at that time was 
144/87.  The physician provided a multi-axial assessment, 
listing hypertension on Axis III (General Medical 
Conditions).  The same physician also noted hypertension on 
Axis III in a mental health note the same day as the history 
and physical examination.  Blood pressure readings were not 
noted.  No explanation was provided regarding the Axis III 
entries, other than the Veteran's reported history.  
Therefore, it appears that the Axis III entries were 
reiterations of reported history and not actual diagnoses of 
hypertension.  Evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

However, even if the Board was to accept the Axis III entries 
as current diagnoses of hypertension, service connection 
still would still be denied on the basis of medical nexus.  
Nothing in the medical evidence even suggests that there 
exists a medical nexus between hypertension and the Veteran's 
military service (to include evidence that hypertension was 
manifest to a compensable degree within the first post-
service year, and neither the Veteran nor his representative 
has presented or identified any such existing medical 
evidence or opinion.  

In addition to the medical evidence, again, the Board has 
considered the written assertions from the Veteran and his 
representative, friend, and grandmother; however, as 
explained above, none of this evidence provides a basis for 
allowance of the claim.  As neither the Veteran , nor his 
representative or friend is competent to provide medical 
opinions (such as diagnosing a disability or relating it to 
service), their lay assertions in this regard have no 
probative value.  See, e.g., Bostain, 11 Vet  at 127; Routen, 
10 Vet. App. at 186.  Moreover, there is no indication that 
the Veteran's grandmother participated in his care and she 
has not actually diagnosed hypertension or provided an actual 
opinion, supported by stated rationale, linking hypertension 
to the Veteran's service.  

E.  Conclusion

For all the foregoing reasons, the Board finds that each 
claim for service connection on appeal  must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports any of the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for diabetes is denied.

Service connection for depressive disorder is denied.

Service connection for hypertension is denied.

Service connection for a heart disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


